Citation Nr: 1146498	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  08-32 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine (back disability).

2.  Entitlement to service connection for hyperdactylia, fifth toe of the left foot (toe disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Appellant served on active duty from April to May 1976, and from January to April 1979.  The Appellant also had service in the National Guard.

This case comes to the Board of Veterans' Appeals (Board) from a February 2006 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to service connection for degenerative disc disease lumbar spine and hyperdactylia, fifth toe, left foot.  The Appellant filed a statement dated in July 2006 indicating that he wished to reopen his case and providing argument regarding his back and toe issues.  The Board accepts this statement as a notice of disagreement with the February 2006 rating decision.  The RO again denied the claims in March 2007.  The Appellant filed an additional notice of disagreement in April 2007, and the RO issued a statement of the case dated in September 2008.  The Appellant submitted a substantive appeal in September 2008.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Appellant's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

The Appellant in this case contends that he has a condition of the fifth toe of the left foot that was aggravated during basic training and during his periods of active duty for training (ACDUTRA) in the National Guard.  The Appellant also contends that he aggravated his back while loading a truck on ACDUTRA in June and July 1999.  He also contends that his degenerative disc disease of the back was aggravated because of active duty status, marching, standing at attention, and lifting heavy items in connection with his duties as a supply room clerk.  

In support of his back claim, the Appellant submitted the statement of a fellow soldier dated in September 2008 stating that he and the Appellant served together in June or July 1997 and that there were getting ready for camp, which included loading trucks with tents and other equipment.  He stated that he observed the Appellant and another soldier attempting to put a tent into one of the trucks and he went to help.  He stated that he saw the Appellant grab his back and indicate that he had a sharp pain in his lower back.  The Appellant also submitted the statement of his private physician dated in September 1999 indicating that the Appellant has pain in his back, aggravated by any exertional activities.  This physician recommended the Appellant for medical board evaluation for his military training.  Here, the Board notes that the Appellant has been diagnosed with degenerative disc disease of the lumbar spine.  His medical treatment records indicate that the Appellant fell in his civilian job in 1982 and injured his back.  The medical records also indicate that the disability degenerated over the years and began to radiate to his lower extremities.  The Appellant was also noted to have fallen in 2001, re-injuring his back.  The Appellant's active duty treatment records do not indicate treatment for a back condition.  

With respect to the Appellant's toe claim, the Appellant was noted to have been diagnosed with hyperdactylia, fifth toe, left foot in April 1976 and it was found that he could not wear military combat boots as a result.  The Appellant had surgery for this condition in 1978.  A January 2007 report of the Appellant's private physician indicated that the Appellant's toe condition was congenital in nature.  The physician, however, also stated that the boot in basic training certainly aggravated his toe to the point where it became painful enough for the Appellant to undergo arthroplasty with syndactyle of the fifth digit to the fourth.  The Appellant also submitted the report of a private physician dated in March 2007 that indicated that closed shoegear continued to cause pain and advised that military shoegear likely was contributory to his toe condition.  

Based on the foregoing, the Board finds that the Appellant should be afforded a VA examination in connection with his claims.  The examiner should review all evidence of record, and should provide an opinion as to the nature and etiology of any current back and toe disorders.  He should also state whether any current toe disability of the fifth toe, left foot, is a congenital or developmental defect, or a congenital or hereditary disease, and whether any such condition preexisted or was incurred or aggravated by service.  If any testing or diagnostic studies are required prior to offering such opinions, they should be scheduled.  

Here, the Board notes that, in general, service connection may not be granted for congenital or developmental defects, as they are not considered a disease or injury for the purpose of service connection.  See 38 C.F.R. § 3.303(c), 4.9 (2011).  However, service connection may be granted for a congenital or hereditary disease, as opposed to a defect, where the disease first manifested during service (incurrence), or where it preexisted service but was worsened beyond its normal progression as a result of service (aggravation).  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a "disease" is capable of improvement or deterioration.  In addition, service connection may be granted for any additional disability that results where a congenital or developmental defect is subject to, or aggravated by, a superimposed disease or injury.  See VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  

Prior to affording the Appellant a VA examination, the Appellant's service personnel records from his service with the National Guard should be obtained and his periods of active duty, ACDUTRA and INACDUTRA should be verified.  

In this regard, the Board notes that the law provides that a Veteran may be granted service connection for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303, 3.304.  The term "Veteran" is defined in  38 U.S.C.A. § 101(2) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478  (1991). 

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term INACDUTRA is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

Certain evidentiary presumptions -- such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service--are provided by law to assist Veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 101, 112; 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309. 

However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West,  13 Vet. App. 60, 67  (citing Paulson, 7 Vet. App. 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim.").

Finally, the Appellant should also be afforded an opportunity to submit additional medical evidence relevant to his claims that may not be associated with the claims file.  In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Appellant and request that he identify all VA and non-VA health care providers, other than those already associated with the Appellant's claims file, that have treated him since service for his claimed disabilities.  The aid of the Appellant in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Appellant should be informed in writing.  The Appellant may submit medical records directly to VA.

2.  Obtain the Appellant's service personnel records from his service with the National Guard and verify all  periods of active duty, ACDUTRA and INACDUTRA.

3.  After all available treatment records have been associated with the claims file, provide the Appellant with an appropriate VA examination in connection with his claims.  Review of the claims file should be noted in the examination report.  If any testing or diagnostic studies are necessary, they should be completed.  The examiner should respond to the following questions:

(a)  Identify any current disorders of the back and fifth toe of the left foot and associated symptomatology.  All lay and medical evidence of record, to include prior x-rays, MRIs, and VA examination reports should be considered.

(b)  Is at least as likely as not (probability of 50 percent or more) that any diagnosed back or toe disorder was incurred in or aggravated by any incident, disease, or injury during active duty service?   The examiner is specifically asked to comment on the lay statements and medical evidence submitted by the Appellant in connection with the claims.

(c)  With respect to the Appellant's disability of the fifth toe, left foot:  is such disability a congenital or developmental defect, or is it a congenital or hereditary disease?  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a "disease" is capable of improvement or deterioration.

If the toe disability is a congenital or developmental defect, was it subject to, or aggravated by, a superimposed disease or injury during active duty service which resulted in additional disability?  Please identify the additional disability.  Or, was the increase in severity due to the natural progress of the disorder?

In contrast, if the toe disability is a congenital or hereditary disease, please state whether the disease clearly and unmistakably preexisted the Appellant's entry into active duty military service.  If so, was there a permanent increase in the severity of the condition beyond its natural progression as a result of service?  

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

4.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Appellant and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Appellant is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



